Nebraska Advance Sheets
460	290 NEBRASKA REPORTS



                      State of Nebraska, appellee, v.
                      Malique A. Stevens, appellant.
                                    ___ N.W.2d ___

                        Filed March 27, 2015.     No. S-14-036.

 1.	 Courts: Juvenile Courts: Jurisdiction. In determining whether a case should
     be transferred to juvenile court, a court should consider those factors set forth
     in Neb. Rev. Stat. § 43-276 (Cum. Supp. 2012). In order to retain the proceed-
     ings, the court need not resolve every factor against the juvenile, and there are
     no weighted factors and no prescribed method by which more or less weight is
     assigned to a specific factor. It is a balancing test by which public protection and
     societal security are weighed against the practical and nonproblematical rehabili-
     tation of the juvenile.
 2.	 Courts: Juvenile Courts: Jurisdiction: Evidence. When a district court’s basis
     for retaining jurisdiction over a juvenile is supported by appropriate evidence, it
     cannot be said that the court abused its discretion in refusing to transfer the case
     to juvenile court.
 3.	 Trial: Joinder. There is no constitutional right to a separate trial. Instead, the
     right is statutory and depends upon a showing that prejudice will result from a
     joint trial.
 4.	 Trial: Joinder: Proof: Appeal and Error. The burden is on the party chal-
     lenging a joint trial to demonstrate how and in what manner he or she was
     prejudiced.
 5.	 Trial: Joinder: Appeal and Error. A trial court’s ruling on a motion for consoli-
     dation of prosecutions properly joinable will not be disturbed on appeal absent an
     abuse of discretion.
 6.	 Trial: Joinder: Indictments and Informations. The propriety of a joint
     trial involves two questions: whether the consolidation is proper because the
     defendants could have been joined in the same indictment or information, and
     whether there was a right to severance because the defendants or the State
     would be prejudiced by an otherwise proper consolidation of the prosecutions
     for trial.
 7.	 Trial: Joinder: Jurisdiction. A court should grant a severance only if there is a
     serious risk that a joint trial could compromise a specific trial right of one of the
     defendants, or prevent the jury from making a reliable judgment about guilt or
     innocence. Prejudice serious enough to meet this standard may occur when evi-
     dence that the jury should not consider against a defendant and that would not be
     admissible against a defendant if a defendant were tried alone is admitted against
     a codefendant, when many defendants are tried together in a complex case and
     they have markedly different degrees of culpability, when essential exculpatory
     evidence that would be available to a defendant tried alone would be unavailable
     in a joint trial, or in other situations.
 8.	 Trial: Joinder: Proof. To prevail on a severance argument, a defendant must
     show compelling, specific, and actual prejudice from the court’s refusal to grant
     the motion to sever.
                          Nebraska Advance Sheets
	                                 STATE v. STEVENS	461
	                                 Cite as 290 Neb. 460

 9.	 Pleadings: Parties: Judgments: Appeal and Error. On appeal, a denial of a
     motion to sever will not be reversed unless clear prejudice and an abuse of discre-
     tion are shown.
10.	 Rules of Evidence: Appeal and Error. When the Nebraska Evidence Rules
     commit the evidentiary question at issue to the discretion of the trial court, an
     appellate court reviews the admissibility of evidence for an abuse of discretion.
11.	 Witnesses: Impeachment. Generally, the credibility of a witness may be attacked
     by any party, including the party who called the witness.
12.	 ____: ____. One means of attacking the credibility of a witness is by showing
     inconsistency between his or her testimony at trial and what he or she said on
     previous occasions. The trial court has considerable discretion in determining
     whether testimony is inconsistent with prior statements.
13.	 ____: ____. As a general rule, a witness makes an inconsistent or contradictory
     statement if he or she refuses to either deny or affirm that he or she did, or if
     he or she answers that he or she does not remember whether or not he or she
     made it.
14.	 Evidence: Hearsay. It is elementary that out-of-court statements offered to prove
     the truth of the matter asserted are hearsay. Thus, prior extrajudicial statements
     of a witness may be received into evidence for the purpose of assisting the jury
     in ascertaining the credibility of the witness, but unless they are otherwise admis-
     sible, they may not be considered as substantive evidence of the facts declared in
     the statements.
15.	 Witnesses: Impeachment. A party cannot impeach his or her own witness with-
     out limitation.
16.	 Witnesses: Impeachment: Prior Statements: Juries. The rule permitting a
     party to impeach his or her own witness may not be used as an artifice by which
     inadmissible matter may be gotten to the jury through the device of offering a
     witness whose testimony is or should be known to be adverse in order, under
     the name of impeachment, to get before the jury for its consideration a favorable
     ex parte statement the witness had made.
17.	 Witnesses: Impeachment: Prior Statements: Case Disapproved. A party’s
     impeachment of its own witness under Neb. Rev. Stat. § 27-607 (Reissue 2008)
     with a prior inconsistent statement is not necessarily dependent upon a showing
     that the trial testimony sought to be impeached caused affirmative damage to the
     party’s case. To the extent that State v. Brehmer, 211 Neb. 29, 317 N.W.2d 885
     (1982), and State v. Marco, 220 Neb. 96, 368 N.W.2d 470 (1985), can be read to
     hold otherwise, they are disapproved.
18.	 Sentences: Appeal and Error. An appellate court will not disturb sentences that
     are within statutory limits, unless the district court abused its discretion in estab-
     lishing the sentences.
19.	 Sentences. When imposing a sentence, the sentencing judge should consider the
     defendant’s (1) age, (2) mentality, (3) education and experience, (4) social and
     cultural background, (5) past criminal record or record of law-abiding conduct,
     and (6) motivation for the offense, as well as (7) the nature of the offense and (8)
     the violence involved in the commission of the offense. The sentencing court is
     not limited to any mathematically applied set of factors.
    Nebraska Advance Sheets
462	290 NEBRASKA REPORTS


20.	 ____. The appropriateness of a sentence is necessarily a subjective judgment
     and includes the sentencing judge’s observation of the defendant’s demeanor and
     attitude and all the facts and circumstances surrounding the defendant’s life.

  Appeal from the District Court for Lancaster County: Jodi
Nelson, Judge. Affirmed.
   Matthew K. Kosmicki for appellant.
  Jon Bruning, Attorney General, and Melissa R. Vincent for
appellee.
  Heavican, C.J., Wright, Connolly, Stephan, McCormack,
Miller-Lerman, and Cassel, JJ.
   Stephan, J.
   After a jury trial, Malique A. Stevens was convicted of
robbery and sentenced to 6 to 10 years’ imprisonment. A
c­odefendant, Alfredo V. Dominguez, was tried with Stevens
and convicted of the same crime. In this appeal, Stevens chal-
lenges various procedural and evidentiary rulings. We find no
merit in any of his assignments of error and therefore affirm
his conviction and sentence.
                        BACKGROUND
   On the evening of December 3, 2012, Janelle Yaunk parked
her car in the lot of an apartment complex in north Lincoln,
Nebraska, where a friend resided. As she walked toward the
entrance of the building, she was approached by a young
man who displayed a gun. Two other young men soon joined
him. All three wore hoods over their heads and foreheads,
and the rest of their faces, except their eyes, were covered
with bandannas.
   The man with the gun ordered Yaunk to give him money.
When she said she had none, he struck her in the face with
the gun, and she sat on the ground. One of the other two men
took her car keys and cell phone from her. The men then made
her start the car for them before they ordered her out of the
vehicle and drove away in it.
   Yaunk’s friend arrived soon after, and they called the police.
Shortly after the robbery was reported, a Lincoln police officer
                   Nebraska Advance Sheets
	                       STATE v. STEVENS	463
	                       Cite as 290 Neb. 460

observed the stolen car and attempted to stop it. Three indi-
viduals in the car jumped out of it while it was still moving and
ran away. The officer attempted to give chase but was unable
to apprehend them. A cell phone that belonged to Orlando Neal
was found in the abandoned vehicle. A pellet gun was found
approximately 30 feet from the vehicle.
   Neal eventually confessed to the robbery and was sub-
sequently convicted and sentenced. In his initial statements
to the police, he implicated Stevens and Dominguez as the
other two participants in the robbery. In a subsequent depo-
sition, however, Neal stated Stevens and Dominguez were
not involved. Investigators found Stevens’ fingerprints on the
exterior of Yaunk’s car, and this evidence was admitted at trial.
Investigators also determined that DNA found on the pellet
gun came from Dominguez, and this evidence was admitted
at trial.
   Both Stevens and Dominguez were 15 years old at the time
the robbery was committed. They were each charged with one
count of robbery in separate informations filed in the district
court for Lancaster County. The cases were then consolidated
for trial. Stevens filed a motion to transfer his case to juvenile
court. After conducting an evidentiary hearing on the motion,
the district court found good cause to deny the transfer. After
the DNA evidence implicating Dominguez was discovered,
Stevens filed a motion requesting his trial be severed, but the
motion was denied.
   Yaunk testified and described the robbery. She identified
Stevens and Dominguez in court as two of the perpetrators.
Timothy Robinett, a Lincoln cabdriver, testified that the night
of the robbery, he had been at a Walgreens store near the scene
of the robbery and three young men had attempted to hire his
cab. Over Stevens’ objection, Robinett testified that he was
50- to 75-percent sure that Stevens was one of the young men.
Robinett was unable to identify the others.
   The State also called Dakota Grant, Stevens’ brother. Grant
was arrested on December 4, 2012, for the robbery, along
with Stevens and Dominguez. He testified that before they
were arrested, he was with Stevens and Dominguez and heard
them talking, but did not hear what they were saying. He also
    Nebraska Advance Sheets
464	290 NEBRASKA REPORTS



testified that he did not remember talking to a police officer
after he was arrested. After a court recess, Grant stated that
on December 4, Stevens and Dominguez were looking at a
newspaper Web site and reading and talking about an article
describing the robbery and carjacking. The State asked Grant
whether he had told the police that Stevens and Dominguez
had been talking about the actual robbery, not the article,
but Dominguez’ objection to the question was sustained by
the court.
   Neal also testified at trial. He testified that he had come
to Lincoln a few days before December 4, 2012, to meet up
with Stevens and Dominguez. He testified that he was at the
Walgreens store with Stevens and Dominguez the evening
of December 3 and that they tried to get a cab, but that then
they split up and went separate ways. Neal described how he
committed the robbery of Yaunk and stated that the two per-
sons with him at the time were not Stevens and Dominguez.
He admitted that he was stealing the car in order to get to
Dominguez’ home, where he was staying, and he stated that
he did not remember telling the police at the time of his arrest
the names of the persons he was with during the robbery. Over
objection, Neal was allowed to testify that he originally told
the police that Dominguez was with him at the time of the
robbery. Neal also testified that he used Stevens’ name when
talking to the police, but emphasized that he never said Stevens
took part in the robbery.
   After hearing all the evidence, the jury convicted both
Stevens and Dominguez of robbery. Stevens was subsequently
sentenced to 6 to 10 years’ imprisonment, and he filed this
timely appeal.

                  ASSIGNMENTS OF ERROR
   Stevens assigns, restated, that the district court erred in (1)
denying his motion to transfer to juvenile court, (2) denying
his motion to sever his trial, (3) allowing Robinett to make an
in-court identification of him, (4) allowing the State to impeach
Grant and Neal with their prior inconsistent statements, and (5)
imposing an excessive sentence.
                        Nebraska Advance Sheets
	                             STATE v. STEVENS	465
	                             Cite as 290 Neb. 460

                            ANALYSIS
             Motion to Transfer to Juvenile Court
   [1] When Stevens moved to transfer his case to juvenile
court, the district court conducted a hearing pursuant to Neb.
Rev. Stat. § 29-1816(2)(a) (Cum. Supp. 2012). That statute
provides the “customary rules of evidence shall not be fol-
lowed at such hearing,” and requires consideration of the 15
factors set forth in Neb. Rev. Stat. § 43-276 (Cum. Supp.
2012). In order to retain the proceedings, the court need not
resolve every factor against the juvenile, and there are no
weighted factors and no prescribed method by which more
or less weight is assigned to a specific factor.1 It is a balanc-
ing test by which public protection and societal security are
weighed against the practical and nonproblematical rehabilita-
tion of the juvenile.2 After the court considers the evidence
in light of the § 43-276 factors, “the case shall be transferred
unless a sound basis exists for retaining the case.”3 The court
is required to “set forth findings for the reason for its decision”
on the motion to transfer.4
   The burden of proving a sound basis for retention lies with
the State.5 Elizabeth Buhr testified for the State at the hearing
on Stevens’ motion to transfer his case to juvenile court. Buhr
is a children family services supervisor for the Department of
Health and Human Services. In that role, she oversees the case
management of seven family services specialists of children
who are wards of the state. One such specialist is assigned to
Stevens. That specialist was out of the country at the time of
the hearing, but Buhr testified she had reviewed the file and
had some personal knowledge of Stevens’ history. In addi-
tion, the specialist had created a written summary of Stevens’
case file.

 1	
      See State v. Goodwin, 278 Neb. 945, 774 N.W.2d 733 (2009).
 2	
      Id.
 3	
      § 29-1816(2)(a).
 4	
      § 29-1816(2)(c).
 5	
      State v. Goodwin, supra note 1.
    Nebraska Advance Sheets
466	290 NEBRASKA REPORTS



   Relying primarily on this summary, Buhr testified about
Stevens’ history in juvenile court, including his placements,
his law violations, and services that had been provided to him.
Summarized, the evidence showed that between 2010 and
2012, Stevens had been charged with or cited for four felonies,
including the robbery at issue in this case. He had been placed
at various facilities, including group homes, residential treat-
ment facilities, and rehabilitation and treatment centers. He
had a history of running away from his placements, including
from secure facilities. And from 2010 to 2012, he had been
provided psychological evaluations, substance abuse evalua­
tions and treatment, individual therapy, electronic monitor-
ing, and drug screening. Stevens did not call any witnesses at
the hearing.
   In its order denying Stevens’ motion to transfer, the dis-
trict court considered each of the factors listed in § 43-276
that were applicable. It noted that Stevens had been in vari-
ous out-of-home placements since the September 2010, when
he was 13 years old, as a result of juvenile court adjudica-
tions, and was “on runaway status from placement on parole
through the Office of Juvenile Services” at the time of the
charged offense. The court found that Stevens failed to take
advantage of “many opportunities at a wide variety of treat-
ment options” and that he had “a pattern of absconding from
placements designed to provide needed treatment and engag-
ing in conduct that places him and others at risk of harm.”
The court found that the charged offense “was committed in
an aggressive and premeditated manner” and that Stevens “has
threatened family members with a weapon,” “claims gang
involvement,” and had a “history of violence” which led the
court to conclude that “not only his best interests, but those of
the public may require his custody or supervision [to] extend
beyond his minority.” The court noted that under Neb. Rev.
Stat. § 29-2204(3) (Cum. Supp. 2012), it had the same dispo-
sitional alternatives as a juvenile court would have under the
Nebraska Juvenile Code. After weighing the various factors, it
concluded that it had a sound basis for retaining jurisdiction
over the case.
                        Nebraska Advance Sheets
	                              STATE v. STEVENS	467
	                              Cite as 290 Neb. 460

   [2] When a district court’s basis for retaining jurisdiction
over a juvenile is supported by appropriate evidence, it can-
not be said that the court abused its discretion in refusing to
transfer the case to juvenile court.6 That is the case here. The
record fully supports the reasoning of the district court in
denying Stevens’ motion to transfer the case to juvenile court.
We find no abuse of discretion in the court’s disposition of
the motion.
                         Motion to Sever
   After originally agreeing to a joint trial, Stevens filed a
motion to sever. The district court denied the motion, and
Stevens argues on appeal that it erred in doing so.
   [3-5] There is no constitutional right to a separate trial.7
Instead, the right is statutory and depends upon a showing
that prejudice will result from a joint trial.8 The burden is on
the party challenging a joint trial to demonstrate how and in
what manner he or she was prejudiced.9 A trial court’s rul-
ing on a motion for consolidation of prosecutions properly
joinable will not be disturbed on appeal absent an abuse
of discretion.10
   [6] According to § 29-2002(2), the court may order two or
more informations to be tried together “if the defendants . . .
are alleged to have participated in the same act or transaction
or in the same series of acts or transactions constituting an
offense or offenses.” The court may order separate trials if “it
appears that a defendant or the state would be prejudiced by a
joinder of offenses . . . for trial together.”11 We have held:
      “[T]he propriety of a joint trial involves two questions:
      whether the consolidation is proper because the defend­
      ants could have been joined in the same indictment or

 6	
      Id.
 7	
      State v. Foster, 286 Neb. 826, 839 N.W.2d 783 (2013).
 8	
      Id.; Neb. Rev. Stat. § 29-2002 (Reissue 2008).
 9	
      State v. Foster, supra note 7.
10	
      Id.
11	
      § 29-2002(3).
    Nebraska Advance Sheets
468	290 NEBRASKA REPORTS



      information, and whether there was a right to severance
      because the defendants or the State would be prejudiced
      by an otherwise proper consolidation of the prosecutions
      for trial.”12
   [7] A court should grant a severance only if there is a seri-
ous risk that a joint trial could compromise a specific trial
right of one of the defendants, or prevent the jury from mak-
ing a reliable judgment about guilt or innocence.13 Prejudice
serious enough to meet this standard may occur when evi-
dence that the jury should not consider against a defendant
and that would not be admissible against a defendant if a
defendant were tried alone is admitted against a codefendant,
when many defendants are tried together in a complex case
and they have markedly different degrees of culpability, when
essential exculpatory evidence that would be available to a
defendant tried alone would be unavailable in a joint trial, or
in other situations.14
   [8,9] To prevail on a severance argument, a defendant must
show compelling, specific, and actual prejudice from the court’s
refusal to grant the motion to sever.15 On appeal, a denial of a
motion to sever will not be reversed unless clear prejudice and
an abuse of discretion are shown.16
   Here, there is no question that the two cases arose out of
the same act or transaction and were thus joinable for trial.
Stevens was therefore required to show that joinder was preju-
dicial in order to prevail on his motion to sever. He contends
that prejudice existed because the State had DNA evidence
linking Dominguez to the pellet gun used in the robbery.
He essentially concedes that this evidence would have been
admissible against him even had he had a separate trial, but
argues it was nevertheless prejudicial because of the possibility

12	
      State v. Foster, supra note 7, 286 Neb. at 836, 839 N.W.2d at 795, quoting
      State v. McPherson, 266 Neb. 715, 668 N.W.2d 488 (2003).
13	
      See State v. Foster, supra note 7.
14	
      Id.
15	
      Id.
16	
      Id.
                       Nebraska Advance Sheets
	                            STATE v. STEVENS	469
	                            Cite as 290 Neb. 460

that the jury would find the evidence against Dominguez so
overwhelming that it would necessarily conclude Stevens must
have participated in the robbery as well.
   We reject this argument. This was not a complicated case.
The jury was well aware that it was to decide whether one
or both of the defendants, Dominguez and Stevens, partici-
pated in the robbery. The mere fact that DNA evidence linked
Dominguez to the gun was not specific and actual prejudice to
Stevens. The district court did not abuse its discretion in deny-
ing Stevens’ motion to sever.
                   In-Court Identification of
                      Stevens by Robinett
   Robinett testified at trial that he was 50- to 75-percent cer-
tain that Stevens was one of the young men that attempted to
hire his cab at a Walgreens store near the scene of the robbery
on the night of the crime. Stevens objected to this testimony as
not accurate and based on Neb. Rev. Stat. § 27-403 (Reissue
2008), but the district court overruled his objections. Stevens
cross-examined Robinett about his identification testimony.
   On appeal, Stevens does not contend the testimony was
inadmissible pursuant to § 27-403. Instead, relying upon
Manson v. Brathwaite,17 he argues it was too unreliable to be
admissible. Manson noted that “reliability is the linchpin in
determining the admissibility of identification testimony.”18
Manson also set out factors that should be considered when
determining the reliability of identification testimony, includ-
ing the opportunity of the witness to view the criminal at the
time of the crime, the witness’ degree of attention, the accu-
racy of his or her prior description of the criminal, the level
of certainty demonstrated at the confrontation, and the time
between the crime and the confrontation. In essence, Stevens
argues that this reliability criterion was not met in this case,
so Robinett’s testimony should not have been received over
Stevens’ objection.

17	
      Manson v. Brathwaite, 432 U.S. 98, 97 S. Ct. 2243, 53 L. Ed. 2d 140
      (1977).
18	
      Id., 432 U.S. at 114.
    Nebraska Advance Sheets
470	290 NEBRASKA REPORTS



    The Manson factors, however, are not directly applicable
to this case. The U.S. Supreme Court clarified in Perry v.
New Hampshire19 that a preliminary finding of the reliability
of an eyewitness identification is necessary only when the
identification was procured under unnecessarily suggestive cir-
cumstances arranged by law enforcement. There was police
involvement in the identification at issue in Manson. But here,
the issue does not involve an allegedly suggestive pretrial iden-
tification arranged by law enforcement. Rather, all that is being
challenged is Robinett’s in-court identification of Stevens.
According to Perry,20 in such a situation,
      it suffices to test reliability through the rights and oppor-
      tunities generally designed for that purpose, notably, the
      presence of counsel at postindictment lineups, vigorous
      cross-examination, protective rules of evidence, and jury
      instructions on both the fallibility of eyewitness identifi-
      cation and the requirement that guilt be proved beyond a
      reasonable doubt.
We recognized and applied this distinction in State v. Nolan.21
    Here, Stevens exercised his opportunity to challenge the
reliability of Robinett’s identification through the means articu-
lated in Perry. And, notably, he does not argue anything on
appeal other than the Manson reliability test. Because that test
does not apply, the district court could not have erred in failing
to apply it.

              Impeachment of Grant and Neal
   Stevens argues that the State was allowed to elicit improper
impeachment evidence from witnesses Grant and Neal. As
noted, both Grant and Neal were also arrested in connection
with the robbery. The record is unclear as to whether Grant was
ultimately charged. Neal, however, confessed and had been
convicted prior to Stevens’ trial.

19	
      Perry v. New Hampshire, ___ U.S. ___, 132 S. Ct. 716, 181 L. Ed. 2d 694
      (2012).
20	
      Id., 132 S. Ct. at 721.
21	
      State v. Nolan, 283 Neb. 50, 807 N.W.2d 520 (2012).
                  Nebraska Advance Sheets
	                       STATE v. STEVENS	471
	                       Cite as 290 Neb. 460

   The State called both Grant and Neal at trial. Grant testified
that Stevens is his brother and that Grant was with Stevens
and Dominguez on the morning after the robbery. Grant origi-
nally testified that during that time, he could hear Stevens and
Dominguez talking, but was unable to hear what they were
saying. He was then asked if he spoke to a police officer after
he was arrested later that day, and he responded that he did not
remember. The trial was then recessed for the day.
   When Grant resumed his testimony on the following day, he
stated that he heard Stevens and Dominguez talking and that
they were looking at a newspaper Web site and discussing the
carjacking/robbery. He recalled that they were talking about a
news article reporting the crime, but not talking as if they com-
mitted the crime. Grant was then asked if, after his arrest, he
told the police that Stevens and Dominguez had been talking
about the actual crime. Dominguez’ objection to that question
was sustained.
   Neal testified that he came to Lincoln from Omaha, Nebraska,
on approximately December 2, 2012, to meet Stevens and
Dominguez. The three had been close in the past, and he con-
sidered them as his brothers. He admitted that he was with
Stevens and Dominguez at the Walgreens store near the scene
of the crime and near the time of the crime and that they tried
to get a cab there. He testified that Dominguez and Stevens left
soon after and that he decided to “jack a car.” He described the
robbery in some detail and stated that two other persons whose
names he did not know participated in the crime, but he denied
that Stevens and Dominguez were there. He stated that he
did not remember telling police that Stevens and Dominguez
participated in the robbery. Over an objection of improper
impeachment, Neal was then asked whether a police officer
had asked him at the time of his arrest for the names of his
accomplices, and Neal admitted that he had given the officer
Dominguez’ name. Neal also admitted that he had mentioned
Stevens’ name to police, although he stated that he had never
said Stevens was involved in the robbery.
   [10,11] Stevens argues on appeal that the district court erred
in permitting the State to impeach Grant and Neal with prior
    Nebraska Advance Sheets
472	290 NEBRASKA REPORTS



inconsistent statements over objection. When the Nebraska
Evidence Rules commit the evidentiary question at issue to
the discretion of the trial court, an appellate court reviews
the admissibility of evidence for an abuse of discretion.22
Generally, the credibility of a witness may be attacked by
any party, including the party who called the witness.23 This
principle, first articulated by this court in State v. Fronning24
and subsequently codified in the Nebraska rules of evidence,25
is a departure from the common-law voucher rule, which
“assumed that the party calling a witness vouched for his or
her credibility and, therefore, prohibited the party calling a
witness from attacking that person’s credibility,” subject to
certain exceptions.26
   [12-14] One means of attacking the credibility of a witness
is by showing inconsistency between his or her testimony at
trial and what he or she said on previous occasions.27 The
trial court has considerable discretion in determining whether
testimony is inconsistent with prior statements.28 As a gen-
eral rule, a witness makes an inconsistent or contradictory
statement if he or she refuses to either deny or affirm that
he or she did, or if he or she answers that he or she does not
remember whether or not he or she made it.29 It is elemen-
tary that out-of-court statements offered to prove the truth
of the matter asserted are hearsay.30 Thus, prior extrajudicial

22	
      State v. Pangborn, 286 Neb. 363, 836 N.W.2d 790 (2013); State v. Sellers,
      279 Neb. 220, 777 N.W.2d 779 (2010).
23	
      Neb. Rev. Stat. § 27-607 (Reissue 2008); State v. Marco, 220 Neb. 96, 368
      N.W.2d 470 (1985).
24	
      State v. Fronning, 186 Neb. 463, 183 N.W.2d 920 (1971).
25	
      § 27-607.
26	
      R. Collin Mangrum, Mangrum on Nebraska Evidence § 27-607 at 491
      (2014). See, also, State v. Fronning, supra note 24; Welton v. State, 171
      Neb. 643, 107 N.W.2d 394 (1961).
27	
      State v. Marco, supra note 23.
28	
      Id.
29	
      Id.
30	
      Neb. Rev. Stat. § 27-801(3) (Reissue 2008); State v. Marco, supra note 23.
                        Nebraska Advance Sheets
	                             STATE v. STEVENS	473
	                             Cite as 290 Neb. 460

statements of a witness may be received into evidence for the
purpose of assisting the jury in ascertaining the credibility of
the witness, but unless they are otherwise admissible, they
may not be considered as substantive evidence of the facts
declared in the statements.31
   [15,16] A party cannot impeach his or her own witness with-
out limitation.32 In State v. Brehmer,33 we stated that the rule
permitting a party to impeach his or her own witness
      “may not be used as an artifice by which inadmissible
      matter may be gotten to the jury through the device of
      offering a witness whose testimony is or should be known
      to be adverse in order, under the name of impeachment,
      to get before the jury for its consideration a favorable
      ex parte statement the witness had made.”
One commentator refers to this as a “‘no artifice’” rule.34 In
State v. Marco,35 we cited with approval a federal case holding
that the prosecution should not be permitted
      “to call a witness that it knew would not give it useful
      evidence, just so it could introduce hearsay evidence
      against the defendant in the hope that the jury would miss
      the subtle distinction between impeachment and substan-
      tive evidence—or if it didn’t miss it, would ignore it.”
More recently, we have said that “a party may not use a prior
inconsistent statement of a witness under the guise of impeach-
ment for the primary purpose of placing before the jury sub-
stantive evidence which is not otherwise admissible.”36
   An exception to the common-law voucher rule prohibit-
ing impeachment by a party of its own witness existed if the
calling party could show surprise and affirmative damage to

31	
      State v. Marco, supra note 23.
32	
      See id.
33	
      State v. Brehmer, 211 Neb. 29, 44, 317 N.W.2d 885, 893 (1982). See
      Wilson v. State, 170 Neb. 494, 103 N.W.2d 258 (1960).
34	
      Mangrum, supra note 26 at 492.
35	
      State v. Marco, supra note 23, 220 Neb. at 100-01, 368 N.W.2d at 473,
      quoting United States v. Webster, 734 F.2d 1191 (7th Cir. 1984).
36	
      State v. Boppre, 243 Neb. 908, 926, 503 N.W.2d 526, 537 (1993).
    Nebraska Advance Sheets
474	290 NEBRASKA REPORTS



its case.37 In Brehmer,38 we noted that while it was no longer
necessary to show surprise in order to impeach one’s own wit-
ness with a prior inconsistent statement, the impeachment was
nevertheless improper, in part because there was no “affirma-
tive damage” to the prosecution’s case by the witness’ answers
at trial. We employed similar reasoning in Marco.
   [17] There is tension between our reference to the “affirm­
ative damage” exception in the Brehmer and Marco cases
and our statement in State v. Price,39 decided before either
Brehmer or Marco, that “surprise” and “affirmative dam-
age” were exceptions to the voucher rule and that their rein-
statement under the rule stated in § 27-607 “would likely
engender unnecessary confusion.” We conclude that a party’s
impeachment of its own witness under § 27-607 with a prior
inconsistent statement is not necessarily dependent upon a
showing that the trial testimony sought to be impeached
caused affirmative damage to the party’s case. To the extent
that Brehmer and Marco can be read to hold otherwise, they
are disapproved.
   The language of § 27-607 is similar to and patterned after
rule 607 of the Federal Rules of Evidence.40 When a Nebraska
Evidence Rule is substantially similar to a corresponding fed-
eral rule of evidence, Nebraska courts will look to federal deci-
sions interpreting the corresponding federal rule for guidance
in construing the Nebraska rule.41 Summarizing federal court
decisions on this point, one commentator articulates the limita-
tion on the scope of rule 607:
      [I]mpeachment of a party’s own witness by means of a
      prior statement may not be employed as a “mere subter-
      fuge” or for the “primary purpose of placing before the

37	
      See, Mangrum, supra note 26; 4 Michael H. Graham, Handbook of
      Federal Evidence § 607:3 (7th ed. 2012); Annot., Propriety, Under Federal
      Rule of Evidence 607, of Impeachment of Party’s Own Witness, 89 A.L.R.
      Fed. 13 (1988).
38	
      State v. Brehmer, supra note 33, 211 Neb. at 42, 317 N.W.2d at 893.
39	
      State v. Price, 202 Neb. 308, 322, 275 N.W.2d 82, 90 (1979).
40	
      See Mangrum, supra note 26.
41	
      State v. Kitt, 284 Neb. 611, 823 N.W.2d 175 (2012).
                        Nebraska Advance Sheets
	                             STATE v. STEVENS	475
	                             Cite as 290 Neb. 460

      jury substantive evidence which is not otherwise admis-
      sible” when the party is aware prior to calling the witness
      that the witness will not testify consistent with the wit-
      ness’ prior statement.42
This rule “focuses upon the content of the witness’ testimony
as a whole” so that “if the witness’ testimony is important in
establishing any fact of consequence significant in the context
of the litigation, the witness may be impeached as to any other
matter testified to by means of a prior inconsistent statement.”43
We conclude that these principles are consistent with the “no
artifice” rule employed in our prior cases.44
   Because the State was not permitted to impeach Grant with
a prior inconsistent statement, we focus our attention on the
State’s direct examination of Neal. Without any reference
to his prior statement, Neal’s testimony established facts of
consequence to the prosecution. Specifically, his testimony
established that Stevens and Dominguez were with him in
the area where the robbery was committed, shortly before
it occurred, and that they shared his motive for finding free
transportation to Dominguez’ home. Neal’s testimony also
corroborated Robinett’s in-court identification of Stevens as
one of the three individuals who attempted to hire his cab.
This testimony, when considered together with Stevens’ fin-
gerprints found on Yaunk’s vehicle and Dominguez’ DNA
found on the gun, provided at least circumstantial evidence
that Stevens and Dominguez participated with Neal in com-
mitting the robbery.
   Neal’s testimony that the other two perpetrators of the
robbery were not Stevens and Dominguez, but, rather, two
persons whose names he did not know, created an obvious
issue of credibility in his account of the crime. Reference to
his prior statement implicating Stevens and Dominguez was a
legitimate and proper means of impeachment. Because Neal
provided key evidence useful to the prosecution independent

42	
      4 Graham, supra note 37, § 607:3 at 234-40.
43	
      Id. at 240-41.
44	
      See, Mangrum, supra note 26; State v. Boppre, supra note 36; State v.
      Price, supra note 39.
    Nebraska Advance Sheets
476	290 NEBRASKA REPORTS



of his prior statement linking Stevens and Dominguez to the
robbery, we cannot conclude that the State called him as a
witness for the primary purpose of placing his prior statement
before the jury. We conclude that the district court did not
abuse its discretion in permitting the State to impeach Neal,
over objection, with his prior inconsistent statement.
                       Excessive Sentence
   Stevens was sentenced to 6 to 10 years’ imprisonment
for the robbery conviction. He argues the sentence imposed
was excessive.
   [18] An appellate court will not disturb sentences that are
within statutory limits, unless the district court abused its dis-
cretion in establishing the sentences.45 The 6- to 10-year sen-
tence was well within the statutory limits for robbery, which
is a Class II felony with a minimum of 1 year’s imprisonment
and a maximum of 50 years’ imprisonment.46 We thus can find
it excessive only if we conclude the district court abused its
discretion in imposing it.
   [19,20] When imposing a sentence, the sentencing judge
should consider the defendant’s (1) age, (2) mentality, (3)
education and experience, (4) social and cultural background,
(5) past criminal record or record of law-abiding conduct, and
(6) motivation for the offense, as well as (7) the nature of the
offense and (8) the violence involved in the commission of
the offense.47 The sentencing court is not limited to any math-
ematically applied set of factors.48 The appropriateness of a
sentence is necessarily a subjective judgment and includes the
sentencing judge’s observation of the defendant’s demeanor
and attitude and all the facts and circumstances surrounding the
defendant’s life.49
   Stevens does not argue that the district court failed to con-
sider these factors. And a review of the record indicates the

45	
      State v. Decker, 261 Neb. 382, 622 N.W.2d 903 (2001).
46	
      Neb. Rev. Stat. §§ 28-105 and 28-324 (Reissue 2008 & Cum. Supp. 2014).
47	
      See State v. Casillas, 279 Neb. 820, 782 N.W.2d 882 (2010).
48	
      Id.
49	
      Id.
                         Nebraska Advance Sheets
	                              STATE v. DOMINGUEZ	477
	                                Cite as 290 Neb. 477

court did so. Instead, Stevens generally asserts that the sen-
tence of imprisonment exceeds the minimum period consistent
with the protection of the public, the gravity of the offense,
and his rehabilitative needs.50 He emphasizes his significantly
troubled childhood and what he characterizes as a “minimal
criminal history.”51
   The record reflects that Stevens has been involved in the
juvenile system since he was 12 years old and that he has been
in and out of foster homes and other care facilities. He has
struggled with drugs and alcohol and has been sent to a youth
rehabilitation and treatment center. At the same time, however,
the record shows that he consistently refuses to follow rules,
that he has escaped from the treatment center, and that he has
been involved in at least three felonies since 2010. We con-
clude the district court did not abuse its discretion in sentenc-
ing Stevens to 6 to 10 years’ imprisonment.

                     CONCLUSION
  For the foregoing reasons, we affirm Stevens’ conviction
and sentence.
                                               Affirmed.

50	
      See State v. Haynie, 239 Neb. 478, 476 N.W.2d 905 (1991).
51	
      Brief for appellant at 26.




                    State of Nebraska, appellee, v.
                   Alfredo V. Dominguez, appellant.
                                    ___ N.W.2d ___

                        Filed March 27, 2015.     No. S-14-047.

 1.	 Courts: Juvenile Courts: Jurisdiction. In determining whether a case should
     be transferred to juvenile court, a court should consider those factors set forth
     in Neb. Rev. Stat. § 43-276 (Cum. Supp. 2012). In order to retain the proceed-
     ings, the court need not resolve every factor against the juvenile, and there are
     no weighted factors and no prescribed method by which more or less weight is
     assigned to a specific factor. It is a balancing test by which public protection and
     societal security are weighed against the practical and nonproblematical rehabili-
     tation of the juvenile.